NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted May 19, 2021 *
                               Decided May 20, 2021

                                       Before

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         DIANE P. WOOD, Circuit Judge


No. 21-1112

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.

      v.                                         No. 05 CR 48-2

TRACY REDMOND,                                   Matthew F. Kennelly,
    Defendant-Appellant.                         Judge.

                                     ORDER

       Tracy Redmond, a federal inmate with Type 2 diabetes and obesity, sought
compassionate release because of his risk of severe complications if he contracted
COVID-19. The district court acknowledged the severity of Redmond’s conditions in
light of the pandemic but concluded that the sentencing factors under 18 U.S.C.



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1112                                                                        Page 2

§ 3553(a) weighed against his release. Because the court did not abuse its discretion in
denying the motion, we affirm.

       A jury found Redmond guilty in 2006 of committing and conspiring to commit a
robbery of an armored car, 18 U.S.C. §§ 1951, 1952, and using a firearm during a
robbery, id. § 924(c). He received a 256-month sentence, and we affirmed the conviction
and sentence on appeal. United States v. Watson, 525 F.3d 583 (7th Cir. 2008). Redmond’s
projected release date is September 24, 2023.

       In June 2020, Redmond moved for compassionate release under 18 U.S.C.
§ 3582(c)(1)(a)(i). He asserted that he had already tested positive for COVID-19 in April
2020 and that, as an inmate with Type 2 diabetes, he faces a high risk of severe
complications or death if he contracts COVID-19 again. He also argued that the court
should grant him early release because he had served over 80% of his sentence, earned
his GED while incarcerated, has no prison disciplinary record for violence, and has a
home and job lined up upon release. A reply filed by counsel noted that Redmond is
also obese and cited studies suggesting that Redmond still had a chance of reinfection
even though he had already contracted and recovered from COVID-19.

       The district court denied the motion. It determined that Redmond’s obesity and
Type 2 diabetes were extraordinary and compelling circumstances in light of the
COVID-19 pandemic and acknowledged that, even though Redmond had recovered
from the virus once, reinfection was possible. But it concluded that the § 3553(a) factors
counseled against Redmond’s early release. The court explained that Redmond’s
offense was “unusually serious”; he conspired with a bank teller to carry out an armed
robbery of an armored car, during which he held a gun to a guard’s neck, grabbed a bag
containing over $400,000 in cash, and shot the guard three times at point-blank range
(the guard, thankfully, survived). The court also noted that, a few weeks before this
robbery, Redmond had used information from the bank teller to rob an elderly bank
customer, and he also had several previous felony convictions for firearm possession,
drug offenses, and a burglary. The court acknowledged Redmond’s good behavior
while in prison and his plan for reentry but determined that his extensive criminal
history and the violent nature of this offense, see § 3553(a)(1), the ongoing need to
protect the community, see § 3553(a)(2)(C), and the need to provide just punishment,
see § 3553(a)(2)(A), all weighed against his early release.

      On appeal, Redmond first argues that the district court erred by considering
what he describes as “factually false and prejudicial” information. He objects to the
No. 21-1112                                                                        Page 3

court’s description of the robbery of the elderly bank customer, with which Redmond
was never charged. But “[a] district court may rely on factual information supplied by a
presentence report so long as it bears sufficient indicia of reliability to support its
probable accuracy.” United States v. Salinas, 365 F.3d 582, 587–88 (7th Cir. 2004). And
here, the PSR details a recorded conversation between the bank teller and a confidential
informant that implicated Redmond in the robbery of the customer. So even though
Redmond was not prosecuted for that conduct, the court did not err by relying on it
when considering his history and characteristics.

        Redmond also argues that he should be released because at least eight inmates in
his facility have died from COVID-19, and he should not be subjected to this serious
risk of illness or death so close to his release date. The district court acknowledged the
danger posed by the virus given Redmond’s preexisting health conditions. But it did
not abuse its discretion by determining that the § 3553(a) factors—particularly the
calculated and violent nature of Redmond’s offense and his long criminal history—still
weighed against an early release. See United States v. Saunders, 986 F.3d 1076, 1078
(7th Cir. 2021).

                                                                              AFFIRMED